Exhibit 10.4

 



EXECUTION VERSION



 



SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Agreement”) dated as of May 14, 2020, by and among ANIKA
THERAPEUTICS, INC., a Delaware corporation (formerly known as Anika
Therapeutics, Inc., a Massachusetts corporation, the “Borrower”), the Subsidiary
Guarantors (as defined in the Credit Agreement referred to below) party hereto,
the Lenders (as defined in the Credit Agreement referred to below), and BANK OF
AMERICA, N.A., as Administrative Agent (as defined in the Credit Agreement
referred to below) for such Lenders.

PRELIMINARY STATEMENTS

(1)       Reference is made to that certain Credit Agreement dated as of October
24, 2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein unless otherwise defined herein being used herein as therein defined)
among the Borrower, the Subsidiaries of the Borrower as are or may from time to
time become parties to thereto as Subsidiary Guarantors, the Lenders party to
the Credit Agreement from time to time and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and a L/C Issuer.

(2)        The Borrower has requested that the Administrative Agent and the
Lenders make certain modifications to the Credit Agreement and the Security
Agreement as set forth below.

(3)        The undersigned Lenders and the Administrative Agent are prepared to
make such modifications to the Credit Agreement requested by the Borrower,
subject to the conditions, and in reliance on the representations set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement.

(a)Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following new defined terms in the appropriate alphabetical order:

“Adjustment” has the meaning specified in Section 3.03(c).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 



 2 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“Second Amendment Effective Date” means May 14, 2020.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Specified Acquisitions” means, collectively, the acquisition by the Borrower of
(a) Parcus Medical, LLC, a Wisconsin limited liability company (“Parcus”)
pursuant to the terms of the Agreement and Plan of Merger, dated as of January
4, 2020 (the “Parcus Merger Agreement”), by and among the Borrower, Parcus,
Sunshine Merger Sub LLC, a Wisconsin limited liability company and a
wholly-owned subsidiary of the Borrower (“Parcus Merger Sub”) and Philip Mundy,
an individual, solely in his capacity as the representative, agent and
attorney-in-fact of the Equityholders (as defined in the Parcus Merger
Agreement) and (b) ArthroSurface Incorporated, a Delaware corporation
(“ArthroSurface”) pursuant to the terms of the Agreement and Plan of Merger,
dated as of January 4, 2020 (the “ArthroSurface Merger Agreement”), by and among
the Borrower, ArthroSurface, Button Merger Sub, Inc., a Delaware corporation and
a wholly-owned subsidiary of the Borrower (“ArthroSurface Merger Sub”) and
Boston Millennia Partners Button Shareholder Representation, Inc., a Delaware
corporation, solely in its capacity as the representative, agent and
attorney-in-fact of the Equityholders (as defined in the ArthroSurface Merger
Agreement).

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body ,in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



 3 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

(b)Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
restating the defined terms set forth below in their entirety as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” and (c) the Eurodollar Rate plus
1.00%, provided that if the Base Rate shall be less than one percent (1.00%),
such rate shall be deemed one percent (1.00%) for purposes of this Agreement.
The “prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Eurodollar Rate” means:

(a)       for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and



 4 

 

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) London Banking Days prior to such date for Dollar deposits with a
term of one (1) month commencing that day;

provided that, if the Eurodollar Rate shall be less than one percent (1.00%)
such rate shall be deemed one percent (1.00%) for purposes of this Agreement.

“Non-Core Assets” means, as of any date of determination, any line or lines of
business, or assets relating thereto of the Borrower and its Subsidiaries that,
as of the last day of the then ended Measurement Period, (a) generated less than
eight percent (8%) of the Consolidated total revenues of the Borrower and its
Subsidiaries and (b) accounted for less than eight percent (8%) of the
Consolidated total assets of the Borrower and its Subsidiaries. In determining
Non-Core Assets, Acquisitions shall be given Pro Forma Effect.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(c)Section 1.08 (Rates; Currency Equivalents) of the Credit Agreement is hereby
amended by restating paragraph (a) of such Section in its entirety as follows:

(a)       The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

(d)Section 3.03 (Inability to Determine Rates) of the Credit Agreement is hereby
amended by inserting the following new paragraphs (c), (d), (e) and (f) in the
appropriate alphabetical order:



 5 

 

(c)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, but without limiting Sections 3.01(a) and (b) above, if
the Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:

(i)       adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having or purporting to have jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
or the LIBOR Screen Rate shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.



 6 

 

(d)       If no LIBOR Successor Rate has been determined and the circumstances
under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.

(e)       Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than one percent for purposes of this Agreement.

(f)       In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

(e)Section 5.12 (ERISA Compliance) of the Credit Agreement is hereby amended by
inserting the following new paragraph (e) in such Section in the appropriate
alphabetical order:

(e)       The Borrower represents and warrants as of the Second Amendment
Effective Date that the Borrower is not and will not be using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to the Borrower’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement.

(f)Section 5.25 (EEA Financial Institutions) of the Credit Agreement is hereby
amended by restating such Section in its entirety as follows:

5.25       EEA Financial Institutions; Beneficial Ownership Certification.

(a)       No Loan Party is an EEA Financial Institution.



 7 

 

(b)       The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

(g)Section 6.02(d) ([Reserved]) of the Credit Agreement is hereby amended by
restating such Section in its entirety as follows:

(d)       Anti-Money-Laundering; Beneficial Ownership. Promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act. To the extent any Loan Party qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, an updated
Beneficial Ownership Certification promptly following any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender in relation to such Loan Party that would result in a change to the list
of beneficial owners identified in such certification.

(h)Section 6.14(d) (Account Control Agreements) of the Credit Agreement is
hereby amended by inserting the following new sentence immediately following the
last sentence of such Section: 

Notwithstanding the foregoing to the contrary, with respect to deposit accounts
and securities accounts acquired in connection with the Specified Acquisitions,
the Loan Parties shall not be required to comply with the provisions of this
Section 6.14(d) for such deposit accounts and securities accounts until June 1,
2020 (or such later date as the Administrative Agent may agree in its sole
discretion).

(i)Section 7.02 (Indebtedness) of the Credit Agreement is hereby amended by:

 

(i)            deleting the word “and” appearing at the end of clause (k) of
such definition;

 

(ii)           restating clause (l) of such Section in its entirety as follows:

 

(l)            other Indebtedness of one or more Loan Parties not contemplated
by the above provisions (or clause (m) below) in an aggregate principal amount
not to exceed $20,000,000 at any time outstanding; provided that (w) no Default
shall exist or would result therefrom, (x) the Loan Parties are in Pro Forma
Compliance with each of the financial covenants set forth in Section 7.11, (y)
any Liens securing such indebtedness shall be permitted by Section  7.01(t), and
(z) the terms and conditions of such Indebtedness shall be reasonably acceptable
to the Administrative Agent; and

 

(iii)          inserting the following new clause (m) in the appropriate
alphabetical order:

 

(m)            Indebtedness in respect of earnout payments incurred in
connection with the Specified Acquisitions, provided, that no payments in
respect of any such earnouts shall be permitted except to the extent that, at
the time of such payment, no Default shall exist or would result therefrom.

 



 8 

 



(j)Section 7.05 (Dispositions) of the Credit Agreement is hereby amended by
restating clause (i) of such Section in its entirety as follows: 

 

(i)       Dispositions by the Borrower and its Subsidiaries of any Non-Core
Assets so long as (x) the proceeds of any such Disposition are either retained
by the Borrower or are reasonably promptly reinvested by the Borrower in its
reasonable business judgment and (y) assets so disposed of in reliance on this
Section 7.05(i) during the term of this agreement shall not account for (at the
time of such disposition, when aggregated with all prior dispositions made in
reliance on this Section 7.05(i)) either (1) twenty percent (20%) of the
Consolidated total revenues of the Borrower and its Subsidiaries or (2) twenty
percent (20%) of the Consolidated total assets of the Borrower and its
Subsidiaries, in each case measured as of the last day of the Measurement Period
most recently ended prior to such disposition; and

 

(k)Section 7.14 (Prepayments, Etc. of Indebtedness) of the Credit Agreement is
hereby amended by inserting the following new sentence immediately following the
last sentence of such Section: 

 

“No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, pay, redeem, purchase, defease or otherwise satisfy any earnout
payments incurred in connection with the Specified Acquisitions if, at the time
of such payment, any Default shall exist or would result therefrom.”

 

(l)Article IX (ADMINISTRATIVE AGENT) of the Credit Agreement is hereby amended
by inserting the following new Section 9.12 in the appropriate numerical order

 

“9.12 Certain ERISA Matters.

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,



 9 

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84–14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95–60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90–1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91–38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96–23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

(m)Section 11.20 (Acknowledgement and Consent to Bail-In of EEA Financial
Institutions) of the Credit Agreement is hereby amended by (i) deleting the
words “EEA Financial Institutions” or “EEA Financial Institution” appearing
therein and substituting in lieu thereof, the words “Affected Financial
Institutions” or “Affected Financial Institution”, as applicable, (ii) deleting
the words “an EEA Resolution Authority” appearing therein and substituting in
lieu thereof, the words “the applicable Resolutions Authority” and (iii)
deleting the words “any EEA Resolution Authority” appearing therein and
substituting in lieu thereof, the words “the applicable Resolutions Authority”.

 

 10 

 

(n)Article XI (MISCELLANEOUS) of the Credit Agreement is hereby amended by
inserting the following new Section 11.22 in the appropriate numerical order:

 

“11.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions above
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.”

 

(o)Schedules 1.01(a), 1.01(c), 5.20(a), 5.20(b), 5.21(c), 5.21(d)(i), 5.21(f),
5.21(g)(ii), and 7.08 to the Credit Agreement are hereby amended by restating
each such Schedule in the form of Schedules 1.01(a), 1.01(c), 5.20(a), 5.20(b),
5.21(c), 5.21(d)(i), 5.21(f), 5.21(g)(ii), and 7.08, attached to this Agreement.
References to Schedule 1.01(e) shall be deleted from the Credit Agreement.

 



 11 

 

SECTION 2. Amendments to Security Agreement.

(a)Section 3(e) (Equipment and Inventory) of the Security Agreement is hereby
amended by restating such Section in its entirety as follows:

 

“(e)          Equipment and Inventory.  With respect to any Equipment and/or
Inventory of a Grantor, each such Grantor has exclusive possession and control
of such Equipment and Inventory of such Grantor except for (i) Equipment leased
by such Grantor as a lessee, (ii) Equipment or Inventory in transit with common
carriers, (iii) so called “field inventory” or “trunk stock” inventory in the
possession of employees or independent sales contractors in the ordinary course
of business consistent with past practice for the sale of such Inventory in the
in the ordinary course of business, (iv) Equipment and/or Inventory in the
possession or control of a warehouseman, bailee or any agent or processor of
such Grantor to the extent such Grantor has complied with Section 4(e) and (v)
Inventory that is held by a Person other than such Grantor pursuant to a
consignment or similar arrangement to the extent such Grantor has complied with
Section 4(e)(ii).  Collateral consisting of Inventory is of good and
merchantable quality, free from material defects.  None of such Inventory is
subject to any licensing, Patent, Trademark, trade name or Copyright with any
Person that restricts any Grantor’s ability to use, manufacture, lease, sell or
otherwise dispose of such Inventory.  The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.”

 

(b)Section 4(e) (Collateral Held by Warehouseman, Bailee, etc.) of the Security
Agreement is hereby amended by inserting the following text immediately prior to
the end of subparagraph (ii) of such Section 4(e):

 

“; provided, however, that with respect to (x) any such consigned Inventory
stored with any one consignee (or group of affiliated consignees) with a value
in excess of $50,000 and (y) any such consigned Inventory the value of which,
when aggregated with the value of all other such consigned Inventory, exceeds
$2,000,000, such Grantor shall (without the further request of the
Administrative) take all of the foregoing actions and shall provide satisfactory
evidence of the same to the Administrative Agent.”

 

(c)The undersigned hereby agrees that the Equity Interests of Parcus and
ArthroSurface listed on Schedule 5.21(f) attached hereto shall be and become
part of the Pledged Equity referred to in Section 2 of the Security Agreement
and shall secure all Secured Obligations. Notwithstanding the requirements set
forth in the Loan Documents, including the requirements set forth in Section
6.14 of the Credit Agreement, the Borrower, the Administrative Agent and the
Lenders hereby agree that the Borrower shall only be required to deliver
certificates (together with applicable transfer powers) representing the Equity
Interests of Parcus to the Administrative Agent, upon the earlier to occur of
(x) thirty (30) days’ prior written request therefor by the Administrative Agent
and (y) the date that any such Equity Interest is evidenced by a certificate.
The Borrower hereby confirms that none of the Equity Interests of Parcus by its
terms expressly provides that it is a Security (as defined in the Security
Agreement) governed by Article 8 of the UCC.

 



 12 

 

SECTION 3. Reaffirmation of Obligations Under Loan Documents, Etc.

a.                   Reaffirmation and Confirmation of Obligations Under Loan
Documents. The Borrower and each other Loan Party agrees that each Loan Document
to which such party is a party remains in full force and effect, and the
Borrower and each other Loan Party reaffirms the continued validity of, and
ratifies, each Loan Document to which it is a party and agrees and confirms that
it will perform and observe all Obligations, covenants and agreements to be
performed by it under and in accordance with the Credit Agreement and the other
Loan Documents. The Borrower and each other Loan Party further agree and confirm
that each of them shall continue to be bound in all respects by all of the terms
and conditions of the Credit Agreement, and each other Loan Document to which
the Borrower or such Loan Party is a party.

b.                  Reaffirmation and Confirmation of Obligations. For the
avoidance of doubt, the Borrower and each other Guarantor (i) reaffirms the
continued validity of, and ratifies, and agrees and confirms its Obligations set
forth in the Loan Documents remain in full force and effect and (ii) agrees that
the Credit Agreement and the other Loan Documents executed by the Loan Parties,
are legal, valid and binding obligations of the Loan Parties party thereto and
are enforceable against the Loan Parties in accordance with the terms thereof,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity. The Loan Parties by their
execution below hereby (i) restates, ratifies and reaffirms the Obligations, the
Credit Agreement and the other Loan Documents executed by the Loan Parties, and
each and every term, covenant, and condition of the Loan Parties set forth in
the Credit Agreement and the other Loan Documents; (ii) restates and renews each
and every representation and warranty heretofore made by the Loan Parties in the
Credit Agreement and the other Loan Documents as fully as if made on the date
hereof and with specific reference to this Agreement (except with respect to
representations and warranties made as of an expressed date, in which case such
representations and warranties shall be true and correct as of such date); and
(iii) ratifies, reaffirms, renews and restates the grant by the Loan Parties of
a continuing security interest in, and a right to set off against, any and all
right, title, and interest of the Loan Parties in all of the Collateral in favor
of Administrative Agent, for the benefit of Secured Parties, and acknowledges
and stipulates that such security interests and Liens are duly perfected, first
priority security interests and Liens, subject to Permitted Liens, and that all
of the Obligations continue to be secured, without interruption, by such
security interests and Liens.

c.                   No Novation. The Borrower and each other Loan Party agree
that this Agreement is not intended to be, and is not, a novation of any of the
Loan Documents or any of the Obligations thereunder and each does hereby ratify,
confirm and reaffirm each of the agreements, covenants, and undertakings made by
it under the Credit Agreement and each and every other Loan Document executed by
it in connection therewith or pursuant thereto and confirms that the
“Obligations” remain in full force and effect.



 13 

 

SECTION 4. Representations and Warranties. The Borrower and each other Loan
Party reaffirms each of its representations and warranties set forth in the
Credit Agreement and each other Loan Document to which it is a party (other than
any such representations and warranties that, by their terms, refer to a
specific date and time other than the date hereof). The Borrower and each other
Loan Party hereby represents and warrants that (a) the execution, delivery and
performance by the Borrower of this Agreement and the consummation of the
transactions contemplated hereby (i) are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational action,
(ii) will not violate any Organizational Document of the Borrower or any of its
Subsidiaries, any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon the Borrower
or any of its Subsidiaries or any of such Person’s Property or to which the
Borrower or any of its Subsidiaries or any of such Person’s property is subject,
or any judgment, order or ruling of any Governmental Authority, and (iii) will
not violate or result in a default under any Material Contract of the Borrower
or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (b) this Agreement has been duly executed and delivered by the
Loan Parties and constitutes the valid and binding obligation of each Loan
Party, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

SECTION 5. Reference to and Effect on the Loan Documents. The parties hereto
hereby agree that this Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement.

SECTION 6. Conditions Precedent. This Agreement shall become effective as of the
date first set forth above upon the receipt by the Administrative Agent of the
following (with (x) the amendments set forth in Sections 1 (other than the
modification to the definitions of Base Rate and Eurodollar Rate, which
modifications shall be effective as of the date of this Agreement) and 2 above
being deemed effective retroactive to January 24, 2020):

a.                   counterparts to this Agreement, duly executed by the
Administrative Agent, the Lenders and each Loan Party;

b.                  duly executed and effective Joinder Agreements with respect
to each of the Subsidiaries of the Borrower acquired pursuant to the Specified
Acquisitions, together with all such documentation as may be required pursuant
to Section 6.13 of the Credit Agreement; and

c.                   such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

SECTION 7. Post-Closing Covenants. Notwithstanding anything to the contrary set
forth in the Loan Documents, the Administrative Agent and the Lenders hereby
agree that the following items may be delivered at the times specified below:



 14 

 

On or prior to July 30, 2020 (or such later date as the Administrative Agent may
agree in its sole discretion) the Borrower shall deliver to the Administrative
Agent copies of supplemental insurance policies, declaration pages,
certificates, and endorsements of insurance or insurance binders evidencing
liability, casualty, property, terrorism and business interruption insurance
meeting the requirements set forth in the Credit Agreement and the Collateral
Documents or as required by the Administrative Agent, reflecting coverage with
respect to the properties and assets acquired in connection with the Specified
Acquisitions.

Within sixty (60) days of the Second Amendment Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver to the Administrative Agent with respect to (x) each headquarters
location of Parcus and Arthrosurface, a landlord waiver and consent (in form and
substance reasonably satisfactory to the Administrative Agent) from the
landlords on such real property to the extent the Loan Parties are able to
secure such landlord waiver and consent after using commercially reasonable
efforts and (y) each bailee location of Parcus and Arthrosurface, a bailee
acknowledgement (in form and substance reasonably satisfactory to the
Administrative Agent) from the Persons in possession of any material amounts of
Collateral of Parcus and Arthrosurface to the extent the Loan Parties are able
to secure such bailee acknowledgement after using commercially reasonable
efforts.

Within ninety (90) days of the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Administrative Agent
shall have received all (i) original certificates (together with appropriate
transfer powers) representing the Equity Interests of ArthroSurface listed on
Schedule 5.21(f) attached hereto and (ii) Instruments, Documents or Tangible
Chattel Paper acquired in connection with or relating to the Specified
Acquisitions that are required to be pledged and delivered to the Administrative
Agent pursuant to Section 4(c)(i) of the Security Agreement.

Within ninety (90) days of the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Borrower shall to
deliver to the Administrative Agent Qualifying Control Agreements with respect
to each of the deposit accounts and securities accounts of Parcus and
Arthrosurface, in compliance with Section 6.14(d) of the Credit Agreement.

SECTION 8. Delivery by Electronic Transmission. Delivery of an executed
counterpart of a signature page to this Agreement in electronic format
(including .pdf format) by electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

SECTION 9. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
shall be governed by, and construed in accordance with, the laws of the STATE OF
NEW YORK.

SECTION 10. Expenses. The Loan Parties shall pay on demand all reasonable,
documented out-of-pocket expenses in any way relating to the enforcement or
protection of the Administrative Agent’s rights under this Agreement, including
any incurred during any “workout” or restructuring in respect of the Obligations
and any incurred in the preservation, protection or enforcement of any rights of
any Guaranteed Party (as defined in the Guaranty) in any proceeding under any
Debtor Relief Laws. The obligations of the Loan Parties under this provision
shall survive the payment in full of the Obligations and termination of the Loan
Documents.



 15 

 

SECTION 11. No Waiver. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any of the Obligations, Guaranteed Obligations or any
other obligation of any party hereto.

SECTION 12. Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other Loan Document shall survive the
execution and delivery of this Agreement, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

 

[Remainder of page intentionally left blank; signature pages follow]

 

 

 

 

 

 

 

 



 16 

 

IN WITNESS WHEREOF, the parties have each caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

ANIKA THERAPEUTICS, INC.

 

 

By: /s/ Sylvia Cheung

Name: Sylvia Cheung

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 



Anika Therapeutics -Signature Page to Second Amendment to Credit Agreement





 

 

PARCUS MEDICAL, LLC

 

 

By: /s/ Charles Sherwood III

Name: Charles Sherwood III

Title: Manager

 

 

 

 

 

 

 

 

 

  



Anika Therapeutics -Signature Page to Second Amendment to Credit Agreement





 

 

ARTHROSURFACE INCORPORATED

 

 

By: /s/ Frank Fedorowicz

Name: Frank Fedorowicz

Title: Executive Vice President, Chief Financial Officer, Treasurer and
Secretary

 

 

 

 

 

 

 

 

 

 

 



Anika Therapeutics -Signature Page to Second Amendment to Credit Agreement





 

 

BANK OF AMERICA, N.A., as Administrative

Agent, Lender, Swingline Lender and a L/C Issuer

 

 

 

By: /s/ Molly Kropp

Name: Molly Kropp

Title: Vice President

 

 

 

 

 

 

 

 

 

Anika Therapeutics -Signature Page to Second Amendment to Credit Agreement



 

 

Restated Schedules to Credit Agreement

 

(Schedules 1.01(a), 1.01(c), 5.20(a), 5.20(b), 5.21(c), 5.21(d)(i), 5.21(f),
5.21(g)(ii) and 7.08)

 

 

 

 

 

 

 

 

 

 

 

 



 

 

Schedule 1.01(a)

Certain Addresses for Notices

Borrower:

 

Anika Therapeutics, Inc.

32 Wiggins Avenue

Bedford, MA 01730

Attn: Sylvia Cheung, Chief Financial Officer

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Website Address: www.anikatherapeutics.com

 

With a Copy to:

 

Anika Therapeutics, Inc.

32 Wiggins Avenue

Bedford, MA 01730

Attn: Charles Sherwood III, Vice President Corporate Legal Counsel

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Website Address: www.anikatherapeutics.com

 

Lender:

 

For payments and Requests for Credit Extensions

 

Bank of America, N.A.

901 Main St.

Dallas, TX 75202

Attn: [omitted]

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

Account No.: [omitted]

Ref: [omitted]

ABA#: [omitted]

 

 

Other Notices for Lender:

Bank of America, N.A.

100 Federal Street

MA5-100-08-13

Boston, MA 02110

Attn: Molly Kropp

Phone: [omitted]

Email: [omitted]

Fax Number: [omitted]

 

 

 



 

 

Schedule 1.01(c)

Responsible Officers

·Responsible Officers of Anika Therapeutics, Inc.:

Name Office Cheryl R. Blanchard President and Chief Executive Officer Sylvia
Cheung Chief Financial Officer, Treasurer, Assistant Secretary

 



·Responsible Officers of Arthrosurface, Incorporated:



Name Office Steven Ek President Frank Fedorowicz Executive Vice President,
Treasurer, Secretary

 



·Responsible Officers of Parcus Medical, LLC:



Name Office Charles Sherwood III Manager Sylvia Cheung Secretary and Treasurer

 

 

 

 

Schedule 5.20(a)

Subsidiaries, Joint Ventures, Partnerships and other Equity Investments

Loan Party Subsidiary, Joint
Venture,
Partnership Or
Other Equity
Investment Number of Shares
of Each Class of
Equity Interests In
Each Subsidiary
Outstanding Number and
Percentage of
Outstanding Shares
of Each Class of
Equity Interests
Owned by such
Loan Party Class or Nature
of Equity
Interests Anika Therapeutics, Inc. Anika Securities, Inc. 1,000 1,000 (100%)
Common (Voting) Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. 11 One
hundred percent (100%) Ordinary Quota Anika Therapeutics, Inc. Anika
Therapeutics Ltd. 100 100 (100%) Common Shares Anika Therapeutics, Inc.
Arthrosurface, Incorporated 100 100 (100%) Common Shares Anika Therapeutics,
Inc. Parcus Medical, LLC 100 Units 100 (100%) Member Units

 

 

 

 

 

__________________________ 

1 Note: The Equity Interests of Anika Therapeutics S.r.l. are not represented by
shares.



 

 

Schedule 5.20(b)

Loan Parties

·Anika Therapeutics, Inc.:

(i)Exact Legal Name: Anika Therapeutics, Inc.

(ii)Former Legal Names In Preceding Four (4) Months: None.

(iii)Jurisdiction of Incorporation: Delaware

(iv)Type of Organization: Corporation

(v)Other Jurisdictions Where Qualified To Do Business: Massachusetts

(vi)Address of Chief Executive Office: 32 Wiggins Avenue, Bedford, MA 01730

(vii)Address of Principal Place of Business: 32 Wiggins Avenue, Bedford, MA
01730

(viii)U.S. Federal Taxpayer Identification Number: 04-3145961

(ix)Organizational Number: 6919234

(x)Ownership Information: Publicly Held

(xi)Industry: Life Sciences, Medical Devices, Pharmaceuticals

·ArthroSurface, Incorporated:

(i)Exact Legal Name: ArthroSurface, Incorporated

(ii)Former Legal Names In Preceding Four (4) Months: None.

(iii)Jurisdiction of Incorporation: Delaware

(iv)Type of Organization: Corporation

(v)Other Jurisdictions Where Qualified To Do Business: Massachusetts,
Pennsylvania, South Carolina, Maine.

(vi)Address of Chief Executive Office: 28 Forge Parkway, Franklin, MA 02038

(vii)Address of Principal Place of Business: 28 Forge Parkway, Franklin, MA
02038

(viii)U.S. Federal Taxpayer Identification Number: 04-3579209

(ix)Organizational Number: 3428113

(x)Ownership Information: Wholly-owned subsidiary of Anika Therapeutics, Inc.

(xi)Industry: Life Sciences, Medical Devices

 

 

·Parcus Medical, LLC:

(i)Exact Legal Name: Parcus Medical, LLC

(ii)Former Legal Names In Preceding Four (4) Months: None.

(iii)Jurisdiction of Incorporation: Wisconsin

(iv)Type of Organization: Limited Liability Company

(v)Other Jurisdictions Where Qualified To Do Business: Wisconsin, Florida

(vi)Address of Chief Executive Office: 6423 Parkland Drive, Suites 101 and 102,
Sarasota, FL 34243

(vii)Address of Principal Place of Business: 6423 Parkland Drive, Suites 101 and
102, Sarasota, FL 34243

(viii)U.S. Federal Taxpayer Identification Number: 04-3145961

(ix)Organizational Number: P049565

(x)Ownership Information: Wholly-owned subsidiary of Anika Therapeutics, Inc.

(xi)Industry: Life Sciences, Medical Devices

 



 

 

Schedule 5.21(c)

Documents, Instruments and Tangible Chattel Paper

1.Intercompany Note between Anika Therapeutics, Inc. and Anika Therapeutics
S.r.l. evidencing an intercompany loan with an outstanding principal of
€4,688,832 plus applicable interest at a rate of 1.6% per annum as of April 30,
2020.

2.Intercompany Note between Anika Therapeutics, Inc. and Arthrosurface,
Incorporated evidencing an intercompany loan with an outstanding principal of
$1,698,231 plus applicable interest as of April 30, 2020.

3.Intercompany Note between Anika Therapeutics, Inc. and Parcus Medical, LLC
evidencing an intercompany loan with an outstanding principal of $3,968,069 plus
applicable interest as of April 30, 2020.

 

 



 

 

Schedule 5.21(d)(i)

Deposit Accounts and Securities Accounts

[omitted]

 

 

 

 

 

 

 



 

 

Schedule 5.21(f)

Pledged Equity Interests

(i)Pledged Equity

Loan Party Issuer Number of
Shares Certificate
Number Class Percentage
Ownership of
Outstanding
Shares Anika Therapeutics, Inc. Anika Therapeutics S.r.l. N/A N/A N/A 100%2
Anika Therapeutics, Inc. Anika Securities, Inc. 1,000 2 Common 100% Anika
Therapeutics, Inc. Anika Therapeutics Ltd. 65 N/A Common 100%3 Anika
Therapeutics, Inc. Arthrosurface, Incorporated 100 N/A4 Common 100% Anika
Therapeutics, Inc. Parcus Medical, LLC 100 N/A Member Units 100%

 

(ii)Other Equity Interests Pledged



None.

 

 

 

 

 

 

__________________________

2 Note: Only sixty-five percent (65%) of the outstanding shares of Anika
Therapeutics S.r.l. constitute Pledged Equity as of the Closing date.

3 Note: Only sixty-five percent (65%) of the outstanding shares of Anika
Therapeutics Ltd. constitute Pledged Equity.

4 Note: Share certification to be completed after Joinder execution.



 

 

Schedule 5.21(g)(ii)

Other Properties

·Headquarters Locations:

Loan Party Property Address Leased or Owned Name of Lessor Anika Therapeutics,
Inc. 32 Wiggins Avenue, Bedford, MA 01730
(Middlesex County) Leased Farley White Wiggins, LLC Arthrosurface, Incorporated

28 Forge Parkway, Franklin, MA 02038

(Norfolk County)

Leased Donovan Holdings, LLC Parcus Medical, LLC

6423 Parkland Drive, Suites 101 and 102, Sarasota, Florida

34243 (Sarasota County)

Leased High Properties

 

·Other Administrative Locations:

Some documents are maintained by Iron Mountain at a facility located at 175
Bearfoot Road, Northborough, MA 01532.

·Other Collateral Locations:

Anika Therapeutics, Inc.

·Some information technology back-up is located at 21 Terry Avenue, Burlington,
MA 01803.

Arthrosurface, Incorporated – 3rd Party Inventory Locations

·GlobalMed Logistix, LLC: 1880 Beaver Ridge Cir, Norcross, GA 30071

·Primo Medical Group: 75 Mill St, Stoughton, MA 02072

Parcus Medical

·Parcus Medical (2nd Facility – Leased by High Properties): 6455 Parkland Drive,
Suite 101, Sarasota, FL 34243



 

 

Schedule 7.08

Transactions with Affiliates



1.Contract Manufacturing Agreement between Anika Therapeutics, Inc. and Anika
Therapeutics S.r.l. dated effective as of January 31, 2019.

 

2.Intercompany Services Agreement between Anika Therapeutics, Inc. and Anika
Therapeutics Ltd. dated effective as of June 19, 2019.

 

3.Intercompany Services Agreement between Anika Therapeutics, Inc. and Anika
Therapeutics S.r.l. dated effective as of June 19, 2019, as amended August 23,
2019.



4.Distribution Agreement for Hyalofast Product between Anika Therapeutics, Inc.
and Anika Therapeutics S.r.l. dated effective as of March 30, 2017.

5.Intercompany Note between Anika Therapeutics, Inc. and Anika Therapeutics
S.r.l. evidencing an intercompany loan with an outstanding principal of
€4,688,832 plus applicable interest at a rate of 1.6% per annum as of April 30,
2020.

6.Contract for Authorised Representative Services (in accordance with European
regulatory directives for CE mark of medical devices) between Anika
Therapeutics, Inc. and Anika Therapeutics S.r.l. dated effective as of May 12,
2017.

7.Intercompany Note between Anika Therapeutics, Inc. and Arthrosurface,
Incorporated evidencing an intercompany loan with an outstanding principal of
$1,698,231 plus applicable interest as of April 30, 2020.

8.Intercompany Note between Anika Therapeutics, Inc. and Parcus Medical, LLC
evidencing an intercompany loan with an outstanding principal of $3,968,069 plus
applicable interest as of April 30, 2020.

 

 

